By the Court.
There can be no foundation for the motion th~ fl~ing of the bill of exceptions, in this case, is a strange irregular~ty~ Whether a report of referees ought to be accepted or set aside, i~ a question wholly in the legal discretion of the Court to which it is niade; and it is not examinable elsewhere in any shape As well might the decision of a Court in granting or refusing a new trial be re-examined in another Court.
But, in this case, the defendant, had, alter the bill of exceptions was filed, pleaded to the action; an issue of law w~ts joined, and the County Court rendered judgment thereon in favor of the defendant; the bill of exceptions was abandoned, and the cause stands for trial before this Court, on the pleathngs closed in the Cyunty Court, and on which that Court rendered judgment.
The defendant takes nothing by this motion.
The pleadings were afterwards withdrawn, by consent of parties ~ncl the general issue p'eaded.